Citation Nr: 0830548	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  03-13 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to financial assistance in the purchase of 
special adaptive housing or a special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
October 1982.  

This appeal arises from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board of Veterans' Appeals (Board) in February 2006 
remanded the veteran's claim for further development.  The 
development ordered has been completed.  Stegall v. West, 11  
Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran's service connected disabilities include 
post-traumatic stress disorder, rated as 100 percent 
disabling; a low back disorder, rated as 40 percent 
disabling; residuals of a shell fragment wound to the right 
ankle, rated as 20 percent disabling; diabetes mellitus, 
rated as 20 percent disabling; amputation of the fourth and 
fifth toes of the right foot, rated as 20 percent disabling; 
chronic obstructive pulmonary disease, rated as 10 percent 
disabling; diabetic retinopathy, rated as 10 percent 
disabling; residuals of a fracture of the third, fourth and 
fifth ribs, rated as noncompensably disabling; bilateral 
hearing loss, rated as noncompensably disabling; 
hypertension, rated as noncompensably disabling; a scar on 
the back of the head, rated as noncompensably disabling, 
residuals of a shell fragment wound to the right hip, rated 
as noncompensably disabling.  

2.  The veteran's service-connected disabilities have been 
rated as 100 percent disabling in combination since July 3, 
2000.  

3.  VA records also include diagnosis and treatment for 
peripheral neuropathy due to diabetes mellitus.  

4.  The medical evidence demonstrates the veteran has 
permanent and total service- connected disability due to loss 
of use of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or 
wheelchair.  



CONCLUSION OF LAW

The criteria for entitlement to financial assistance in the 
purchase of special adaptive housing or a special home 
adaptation grant have been met.  38 U.S.C.A. § 2101 (West 
2002); 38 C.F.R. § 3.809 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Laws and Regulations.  Specially adapted housing 
under 38 U.S.C.A. § 2101(a).  A certificate of eligibility of 
assistance in acquiring specially adapted housing under 
38 U.S.C.A. § 2101(a) may be extended to a veteran if the 
following requirements are met:

(a) Service.  Active military, naval or air service.  
(b) Disability.  The disability must have been incurred 
or aggravated as the result of service as indicated in 
paragraph (a) of this section and the veteran must be 
entitled to compensation for permanent and total 
disability due to:

        (1) The loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or wheelchair, or 
        (2) Blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of 
one lower, extremity, or 
        (3) The loss or loss of use of one lower extremity 
together with residuals of organic disease or injury 
which so affect the functions of locomotion or 
propulsion as to preclude locomotion without, the aid of 
braces, crutches, canes, or a wheelchair.  
        (4) The loss of loss of use of one lower extremity 
together with the loss of loss of use of one upper 
extremity which so affection the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.  
(c) Duplication of benefits.  The assistance referred to 
in this section will not be available to any veteran 
more than once.  
(d) "Preclude locomotion," This term means the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809 (2007).  

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations, or, on or after October 
28, 1986, for assistance in acquiring a residence already 
adapted with necessary special features, under 38 U.S.C.A. 
§ 2101 (b) may be issued to a veteran, if the following 
requirements are met:

(a) The veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially 
adapted housing under 38 C.F.R. § 3.809 nor had the 
veteran previously received assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a).  
A veteran who first establishes entitlement under this 
section and who later becomes eligible for a certificate 
of eligibility under 38 C.F.R. § 3.809 may be issued a 
certificate under § 3.809.  However, no particular type 
of adaptation, improvement, or structural alteration may 
be provided to the veteran more than once.  
(b)  The veteran is entitled to compensation for 
permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, 
or (2) includes the anatomical loss of loss of use of 
both hands.  
(c) The assistance referred to in this section will not 
be available to any veteran more than once.  38 U.S.C.A. 
§ 3.809a (2007).  

An award of financial assistance in acquiring specially 
adapted housing or a special home adaptation grant may not be 
based on a disability for which compensation benefits are in 
effect pursuant to 38 U.S.C.A. § 1151, or for which 
compensation benefits are in effect based on impairments 
involving paired organs and extremities under the provisions 
of 38 U.S.C.A. § 1160 (West 2002) and 38 C.F.R. § 3.383 
(2007).

Factual Background and Analysis.  The veteran seeks specially 
adapted housing or a certificate of eligibility for a special 
home adaptation grant.  The veteran contends he must use a 
wheelchair and therefore meets the eligibility requirements.  

The veteran's service connected disabilities are set out 
above.  Medical records reveal the veteran has peripheral 
vascular disease and peripheral neuropathy of the lower 
extremities.  His circulation in his right foot has been so 
severely diminished that the veteran developed gangrene which 
necessitated the amputation of two of his toes, which have 
been service connected.  Because it was unclear from the 
record to what degree the veteran's ability to ambulate was 
effected by the amputations the Board requested a VA 
examination.  

In March 2008 the veteran was examined by a VA physician.  
She wrote the following summary:  

There is no loss of use of the right 
lower extremity strictly from the toe 
amputations listed above.  There is no 
prosthesis that is needed.  He uses a 
motorized wheelchair at present secondary 
to diabetic neuropathy, peripheral 
vascular disease and resultant poor 
balance.  He also has poor exercise 
tolerance due to COPD and has back pain.  
Per his report, he does use a walker at 
home.  He also happens to have a left 
foot fracture at present.  

The term "loss of use" as it pertains to a hand or foot is 
defined by 38 C.F.R. § 3.350(a)(2) as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function-whether the acts of 
grasping, manipulation, etc., in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be  
accomplished equally well by an amputation stump with 
prosthesis.  

Although not a model of clarity, the Board concludes that 
with the resolution of reasonable doubt in the veteran's 
favor, the foregoing examiner's opinion, in the context of 
this veteran's known service connected impairments provides a 
basis for the award of the benefits sought.  

While the toe amputations apparently have not in and of 
themselves produced the loss of use of the veteran's lower 
extremity, the examiner's opinion describes impairment from 
the veteran's service connected diabetes that effectively 
render him without the use of his lower extremities, as he is 
afflicted by diabetic neuropathy such that he can no longer 
balance on his legs unassisted by either the wheel chair or 
walker.  His impairment is likewise further exacerbated by 
his service connected respiratory disability, which 
diminishes his ability to exert himself, and further 
contributes to his need for assistive devices in ambulating.  
Under the unique set of circumstances presented here, and 
with the resolution of reasonable doubt in the veteran's 
favor, the Board considers the disability picture presented 
satisfactorily reflects the loss of use the lower extremities 
as to preclude locomotion without, the aid of braces, 
crutches, canes, or a wheelchair.  Accordingly, the appeal is 
granted.   


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant is granted.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


